—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (O’Connell, J.H.O.), dated August 8, 2011, as, upon an amended decision of the same court dated April 15, 2010, made after a nonjury trial, inter alia, finding that he used marital funds to purchase property in New Jersey, distributed the marital funds and awarded the defendant counsel fees.
*936Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff did not submit adequate documentation to show that the money used to purchase certain property in New Jersey was not earned during the marriage (see generally Lischynsky v Lischynsky, 120 AD2d 824, 826 [1986]), and the Supreme Court properly denied his application for an adjournment to cure this deficiency (see Davidson v Davidson, 54 AD3d 988 [2008]).
Furthermore, considering the economic disparity between the parties, the award of counsel fees to the defendant was appropriate (see Chesner v Chesner, 95 AD3d 1252 [2012]).
The plaintiffs remaining contentions are without merit.
Dillon, J.E, Austin, Sgroi and Cohen, JJ, concur.